OR!GENAL

In the United States Court of Federal Claims

No. 15-552C (Pro Se)
(Filed: April l9, 2016 |Not for Publication)

THOMAS E. WILLIAMS,   D
APR 1 9 2016
Plaintiff,
U.S. COURT OF
FEDERAL CLA|MS

v.
THE UNITED STATES OF AMERICA,

Defendant.

\/L/£§/\/\X\X\/\/L/§/

Thomas E. Williams, Tuscon, AZ, Plaintiff, pro se.

Steven M Mager, Senior Trial Counsel, Commercial Litigation Branch, Civil Division,
with whom were Steven l Gillingham, Assistant Director, Robert E. Kirschman, Jr. ,
Director, and Benjamin C. Mizer, Principal Deputy Assistant Attorney General, U.S.
Department of Justice, and Leslie Ann Gerardo, Chief, Special Proceedings Division,
U.S. Attomey’s Office for the District of Columbia, Washington, DC, for Defendant.

OPINION AND ORDER
Kaplan, J.

The plaintiff in this case, Thomas Williams, filed this pr_o g action on May 22,
2015, seeking compensation for an unjust conviction pursuant to 28 U.S.C. §§ 1495 and
2513. Compl. at l, ECF No. l. Currently before the Court is the govemment’s motion to
dismiss for lack of subject matter jurisdiction pursuant to Rule l2(b)(l) of the Rules of
the Court of Federal Claims (RCFC).

As described in greater detail below, this Court lacks jurisdiction to hear Mr.
Williams’s complaint because the offense of which he claims he was unjustly convicted
was not "an offense against the United States" as required to invoke this Court’s
jurisdiction under 28 U.S.C. § l495(b). Therefore, the government’s motion to dismiss is
GRANTED and this action is DISMISSED without prejudice.l

1 Mr. Williams has also filed a motion for leave to proceed in forma pauperis. § ECF
No. 2. 'l`hat motion is GRANTED for the limited purpose of dismissing the case for lack
of jurisdiction.

BACKGROUND

Mr. Williams was prosecuted for various offenses stemming from an incident that
occurred in August 2012 in which Mr. Williams falsely represented himself as a District
of Columbia employee, claimed authority to impound a vehicle belonging to a senior
citizen, removed the victim’s car from her driveway with a tow truck, and disposed of it
for scrap. Def.’s Mot. to Dismiss (Def.’s Mot.) App. at 16~24, ECF No. 7. On September
9, 2012, Mr. Williams was arrested and charged with first degree theft in connection with
the incident. §§ at 5~6. Mr. Williams was released pending trial but then failed to appear
before the D.C. Superior Court September 27, 2012, as ordered for a preliminary hearing.
I_d. at 5-7. Nor did he appear at the continued hearing date in October. § i;:l; at 5.
Accordingly, that court issued a bench warrant for Mr. Williams’s arrest, § at 8-10, and
Mr. Williams was arrested on that warrant two months later, on December 4, 2012, § at

25-26.

On February 20, 2013, a local grand jury indicted Mr. Williams on charges of the
carjacking of a senior citizen (D.C. Code §§ 22-2801 and 3601); robbery of a senior
citizen (D.C. Code §§ 22-2801 and 3601); first-degree theft of a senior citizen (D.C.
Code §§ 22-321 l .3212. and 3601); unauthorized use of a motor vehicle (D.C. Code
§ 22-3215); receiving stolen property (D.C. Code § 22-3232); false impersonation of a
public official (D.C. Code § 22-1404); and a violation of the Bail Refor1n Act (D.C. Code

§ 23-1327). I;d. at ll-l4.

On March 12, 20l3, following a jury trial before Superior Court, Mr. Williams
was found guilty of unauthorized use of a motor vehicle, second-degree theft of a senior
citizen, impersonating a public official, and violation of the Bail Reforrn Act. __S_e_e  at
27-28. On June 14, 2013 Judge Stuart Nash sentenced Mr. Williams to concurrent terms
of imprisonment of 72 months for unauthorized use of a motor vehicle and impersonating
a public official and 540 days for second-degree theft of a senior citizen. I_d. Further, the
court also imposed a consecutive tenn of 24 months for the violation of the Bail Refonn

Act. 

On October 10, 2014 Mr. Williams filed a motion seeking to have his Bail
Refor1n Act conviction vacated under the innocence Protection Act, D.C. Code §§ 22-
4131-35, on grounds of actual innocence and because of alleged ineffective assistance of
counsel. I_d. at 1. The government initially opposed Mr. William’s motion. I_d. However,
after confinning that Mr. Williams had been confined at a psychiatric facility on the date
and time of the scheduled court appearance that gave rise to the Bail Reform Act
conviction, on April 2, 2015, the government withdrew its opposition and conceded that
Mr. Williams was entitled to have his Bail Reform Act conviction vacated. _I_d._

On May 12, 2015, Superior Court Judge Stuart Nash entered an order granting
Mr. Williams’s innocence Protection Act claim, vacating his conviction, and dismissing
the Bail Reforrn Act charge with prejudice. I;d. at 30-31. In his order, Judge Nash found
that Mr. Williams had shown by clear and convincing evidence that he was actually
innocent of the Bail Reform Act offense. _I_d.,_at 1, 30-31. Mr. Williams’s sentence was
amended on May13, 20l5, nunc pr_o §L, to June 14, 2013.

On May 29, 2015, Mr. Williams filed the present action. Citing 28 U.S.C..
§§ 1495 and 2513, he claims entitlement to damages in the amount of $125,000.

DISCUSSION

I. Standards for Motion to Dismiss Pursuant to RCFC 12(b)(1)

ln deciding a motion to dismiss for lack of subject matter jurisdiction, the court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in

favor of the plaintiff. Trusted lntegration, Inc. v. United States, 659 F.3d 1159, 1163
(Fed. Cir. 2011). The court may "inquire into jurisdictional facts" to determine whether it

has jurisdiction. Rocovich v. United States, 933 F.2d 99l, 993 (Fed. Cir. 1991). lt is well
established that complaints that are filed by pr_o g plaintiffs, as this one is, are held to
"less stringent standards than formal pleadings drafted by lawyers." Haines v. Kerner,
404 U.S. 519, 520 (1972). Nonetheless, even pr_o g plaintiffs must persuade the Court
that jurisdictional requirements have been met. Bemard v. United States, 59 Fed. Cl.
497, 499 (2004), §§ 98 Fed. App’x 860 (Fed. Cir. 2004).

II. Jurisdiction

A. Statutoi_'y Provisions

Pursuant to 28 U.S.C. § 1495, "[t]he United States Court of Federal Claims shall
have jurisdiction to render judgment upon any claim for damages by any person unjustly
convicted of an offense against the United States and imprisoned." Section 2513 of the
same title specifies that the damages awarded "shall not exceed . . . $50,000 for each 12-
month period of incarceration." l;d. § 2513(e). lt also sets forth the elements that "any
person suing under section 1495 . . . must allege and prove" to establish that he was
unjustly convicted of a federal crime. I_230 Ct. Cl. 819, 820 (1982) (observing that requirements of
section 2513 are jurisdictional "and therefore must be strictly construed")).

But there is a more basic jurisdictional problem with Mr. Williams’s complaint
because he was not convicted, unjustly or otherwise, of "an offense against the United
States." § 28 U.S.C. § 1495 (conferring jurisdiction on the Court of Federal Claims "to
render judgment upon any claim for damages by any person unjustly convicted of an
offense against the United States and imprisoned"). Rather, Mr. Williams complains of
an unjust conviction for violation of a local law, the D.C. Bail Reform Act, which is set
forth in D.C. Code § 23-1327. Violations of the D.C. Code are not "offenses against the
United States;" they are offenses against the local jurisdiction. § United States v. Mills,
964 F.2d 1186, 1191 (D.C. Cir. 1992) (en banc) (violation of D.C. Code not a "federal
criminal offense" within the meaning of the Speedy Trial Act, 18 U.S.C. § 3172, even
where code encompasses conduct made criminal by federal law), cert. denied, 506 U.S.
977 (1992); §§ Key v. Doyle, 434 U.S. 59, 61 (1977) (holding that a law applicable only
in the District of Columbia is not a "statute of the United States" for purposes of 28
U.S.C. § 1257(a) which provides for review by appeal to the Supreme Court in cases
"where is drawn in question the validity of a . . . statute of the United States and the
decision is against its validity").

Thus, unjust convictions predicated on the reversal of convictions for violation of
the D.C. Code are not within the scope of the federal unjust conviction statute. Rather, for
unjust convictions involving violations of the D.C. Code, a plaintiff s resort is to D.C.
Code § 2-421, which provides that "[a]ny person unjustly convicted of and subsequently
imprisoned for a criminal offense contained in the District of Columbia Official Code
may present a claim for damages against the District of Columbia." And jurisdiction over
such a claim would, of course, exist in the D.C. Superior Court, and not the Court of
Federal Claims.

CONCLUSION

On the basis of the foregoing, the government’s motion to dismiss is GRANTED
and this action is DISMISSED without prejudice. The Clerk is directed to enter judgment
accordingly.

IT IS SO ORDERED.

51 /§/¢/~»

ELAINE D. KAPLAN
Judge